 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDOgden Transportation Co. and Robert Dave Stewartand Victor Greg Workman. Case 27-CA-6418-2August 20, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on November 2, 1979, byRobert Dave Stewart and Victor Greg Workmanand duly served on Ogden Transportation Co.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 27, issued a complaintand notice of hearing on December 28, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(l) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge and complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding. On Janu-ary 28, 1980, the Regional Director for Region 27approved a settlement agreement providing for theposting of a notice to employees, and for reinstate-ment of employees Stewart and Workman, withbackpay to be computed by the Regional Directorin accordance with existing Board formula. Re-spondent having failed to comply with the terms ofthe settlement agreement, the Regional Directorissued, on March 14, 1980, an "Order Setting AsideSettlement Agreement, Complaint and Notice ofHearing." Respondent failed to file an answer tothe complaint. On May 14, 1980, counsel for theGeneral Counsel filed directly with the Board aMotion for Summary Judgment based on Respon-dent's failure to file an answer as required by Sec-tions 102.20 and 102.21 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended. An order transferring the proceeding tothe Board and Notice To Show Cause was issuedby the Board on May 29, 1980. Respondent hasfiled a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:251 NLRB No. 55The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint which issued on March 14, 1980,was served on Respondent and states that "the Re-spondent shall file ...an answer to said Com-plaint and Notice of Hearing within 10 days fromthe service thereof, and that unless it does so, all ofthe allegations in the Complaint and Notice ofHearing shall be deemed to be admitted to be trueand may be so found by the Board." According tothe uncontroverted allegations of the Motion forSummary Judgment, Respondent's president,Charles Boynton, by telephone communication onApril 16, 1980, assured the Acting Regional Direc-tor that an answer to the complaint would be filed.No answer was filed. Boynton did not respond to aletter from the Acting Regional Director on April28, 1980, extending the deadline for the receipt ofan appropriate answer to May 5, 1980, or a letterof May 5, 1980, granting a second extension untilMay 12, 1980. As noted above, Respondent has notfiled an answer to the complaint. Respondent's re-sponse to the Notice To Show Cause asserted,without explanation or supporting evidence, that ithad "ceased operations" in March 1980. The mean-ing and implications of this assertion are matterswhich are best left to the compliance stage of thisproceeding. No good cause to the contrary havingbeen shown, in accordance with the Rules set forthabove, the allegations of the complaint are deemedto be admitted and are Found to be true. Accord-ingly, we grant the Motion for Summary Judg-ment.On the basis of the entire record, the Boardmakes the following:FINDINGS O FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized, and existingby virtue of, the laws of the State of Utah and isengaged in the operation of a taxicab business in OGDEN TRANSPRTATION CO.357Ogden, Utah. During the past year, Respondenthad gross revenues in excess of $450,000, pur-chased goods and materials valued in excess of$5,000 directly from sources outside the State ofUtah, and performed services valued in excess of$50,000 for Union Pacific Railroad, Southern Pacif-ic Railroad, and Western Pacific Railroad, each ofwhich companies is engaged in interstate com-merce, derives in excess of $500,000 gross annualrevenue, and performs services valued in excess of$50,000 annually outside the State of Utah.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE UNFAIR LABOR PRACTICESOn or about October 9, 1979, Respondent dis-charged Stewart and Workman, employees at itsOgden, Utah, operation, and at all times since hasfailed and refused, and continues to fail and refuse,to reinstate these employees to their former posi-tions of employment. Stewart and Workman weredischarged because of their protected concerted ac-tivities.Accordingly, we find that by the aforesaid con-duct Respondent has interfered with, restrained,and coerced, and is interfering with, restraining,and coercing, its employees in the exercise of therights guaranteed in Section 7 of the Act, and bysuch conduct Respondent has engaged in, and isengaging in, unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.III. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.IV. THE REMEDYHaving found that Respondent has engaged in,and in engaging in, unfair labor practices withinthe meaning of Section 8(a)(1) of the Act, we shallorder that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act. Having found that Respondenthas discharged and has refused to reinstate employ-ees Robert Stewart and Victor Workman to theirformer or substantially equivalent positions, weshall order Respondent to offer them immediateand full reinstatement to their former positions or,if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges, and makethem whole for any loss of earnings they may havesuffered by reason of their unlawful discharges bypayment to them of sums of money equal to theamounts they would have earned as wages fromthe date of their discharges to the date of Respon-dent's offer of reinstatement, less net earnings, withbackpay and interest thereon to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).'The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Ogden Transportation Co. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. By the conduct described in section II, above,Respondent has interfered with, restrained, and co-erced, and is interfering with, restraining, and co-ercing, employees in the exercise of the rightsguaranteed in Section 7 of the Act, and by suchconduct Respondent has engaged in, and is engag-ing in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.3. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ogden Transportation Co., Ogden, Utah, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging employees because those em-ployees engaged in activities protected by Section7 of the Act.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:' See. igenrally. I, Plumbinng &d eating Conpanv. 138 NlRB 716(1962) However, in accordance with his dslent in Olvmpiw lMdical C(r-poraulol. 25() Nl RB No II (1980), Member Jenkinsr hould aard iereslton the hackpac due based on the formula el forlh hereinOGDEN TRANSORTATION Co. 357 358DECISIONS OF NATIONAL LABOR RELATIONS HOARD(a) Offer Robert Stewart and Victor Workmanimmediate and full reinstatement to their formerpositions of employment or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed, and make themwhole for any loss of pay they may have sufferedby reason of their discharges, in the manner setforth in the section above entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Ogden, Utah, facility copies of theattached notice marked "Appendix."2Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 27, after being duly signed byRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 27,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge you for engaging inany activities protected by Section 7 of theAct.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of rights guaranteed you by the Na-tional Labor Relations Act, as amended.WE WILL offer to Robert Stewart andVictor Workman immediate and full reinstate-ment to their former positions or, if those posi-tions no longer exist, to substantially equiv-alent positions, without prejudice to their se-niority or other rights and privileges previous-ly enjoyed, and WE WILl make them wholefor any loss of pay they may have suffered asa result of their discharges, plus interest.OGDEN TRANSPORTATION CO.